

INC RESEARCH HOLDINGS, INC.
2014 Equity Incentive Plan, As Amended and Restated
Global Restricted Stock Unit Award Agreement
This Global Restricted Stock Unit Award Agreement (the “Restricted Stock Unit
Agreement”), including any special terms and conditions for the Participant’s
country set forth in the Appendix B attached hereto (the Restricted Stock Unit
Agreement, the Appendix B and all other appendices attached hereto,
collectively, the “Agreement”) is made by and between INC Research Holdings,
Inc., a Delaware corporation (the “Company”), and [NAME OF EMPLOYEE] (the
“Participant”), effective as of [INSERT DATE OF GRANT] (the “Date of Grant”).
RECITALS
WHEREAS, the Company has adopted the INC Research Holdings, Inc. 2014 Equity
Incentive Plan, As Amended and Restated (as the same may be amended and/or
amended and restated from time to time, the “Plan”), which Plan is incorporated
herein by reference and made a part of this Agreement, and capitalized terms not
otherwise defined in this Agreement will have the meanings ascribed to those
terms in the Plan; and
WHEREAS, the Committee has authorized and approved the grant of an Award to the
Participant of Restricted Stock Units payable in shares of Common Stock (the
“Shares”), subject to the terms and conditions set forth in the Plan and this
Agreement (including the Appendix B attached hereto).
NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the parties agree as follows:
1.
Grant of Restricted Stock Units. The Company has granted to the Participant,
effective as of the Date of Grant, [●] Restricted Stock Units, on the terms and
conditions set forth in the Plan and this Agreement, subject to adjustment as
set forth in the Plan (the “RSUs”).

2.
Vesting of RSUs. Subject to the terms and conditions set forth in the Plan and
this Agreement, the RSUs will vest as follows:

(a)
General. Except as otherwise provided in Sections 2(b) and 4 and, if applicable,
in Appendix C, the RSUs will vest in equal annual installments of 25% of the
Shares over a four-year period on each anniversary of the Date of Grant, subject
to the Participant’s continued Service through each applicable vesting date.

(b)
Change in Control. The RSUs will become fully vested immediately upon the
Participant’s termination of Service in the event that the Participant’s Service
is terminated by the Company without Cause (as defined in the Plan) or if the
Participant resigns for Good Reason at the time of, or within 6 months
following, the consummation of a Change in Control occurring after the Date of
Grant.





--------------------------------------------------------------------------------




As used in this Agreement, “Good Reason” shall mean the occurrence, without the
Participant’s express written consent, of any of the following events: (i) a
material reduction in the Participant’s base salary or Target Bonus percentage
under the INC Research, LLC Management Incentive Plan, if applicable; (ii) a
material adverse change to the Participant’s authority, job duties or
responsibilities as compared to the Participant’s authority, job duties or
responsibilities immediately prior to the Change in Control; (iii) a requirement
that the Participant relocate to a principal place of employment more than fifty
(50) miles from the Company’s offices at 3201 Beechleaf Court, in Raleigh, North
Carolina or the Participant’s assigned principal office location with any
Subsidiary as of immediately prior to the occurrence of the Change in Control;
or (iv) if the Participant has an effective employment agreement, service
agreement, or other similar agreement with the Company or any Subsidiary, a
material breach of such agreement, provided, that, any event described in
clauses (i), (ii), (iii) and (iv) above shall constitute Good Reason only if the
Participant provides the Company with written notice of the basis for the
Participant’s Good Reason within forty-five (45) days of the initial actions or
inactions of the Company or any Subsidiary giving rise to such Good Reason and
the Company or applicable Subsidiary has not cured the identified actions or
inactions within thirty (30) days of such notice and provided further that the
Participant terminates his or her Service within thirty (30) days following the
Company or applicable Subsidiary’s failure to cure within the thirty (30) day
cure period.”
Any vesting acceleration contemplated under this Section 2(b) shall be subject
to the limitations provided in Section 5.5 of the Plan.
3.
Settlement of RSUs Upon Vesting.

(a)
Settlement in Stock. RSUs vested as described in Section 2 above will be settled
by delivering to the Participant a number of Shares equal to the number of
vested RSUs on the date on which the RSUs vest, subject to the terms of this
Agreement and payment of any Tax-Related Items.



(b)
Book­-Entry Registration of the Shares; Delivery of Shares. As soon as practical
after the RSUs vest pursuant to Section 2, the Company will issue the Shares
payable pursuant to this Agreement by registering such Shares with the Company’s
transfer agent (or another custodian selected by the Company) in book-­entry
form in the Participant’s name. In any case, the Company may provide a
reasonable delay in the issuance or delivery of the Shares to address
Tax-­Related Items, withholding, and other administrative matters. Neither the
Company nor the Committee will be liable to the Participant or any other Person
for damages relating to any delays in issuing the Shares or any mistakes or
errors in the issuance of the Shares.

(c)
Shareholder Rights. The Participant will not have any rights of a stockholder
with respect to the Shares subject to the RSUs, including voting and dividend
rights, unless and until the Shares are delivered as described in Section 3(b)
above.



2

--------------------------------------------------------------------------------




(d)
Responsibility for Taxes. The Participant acknowledges that, regardless of any
action taken by the Company or, if different, the Subsidiary employing or
retaining the Participant (the “Employer”), the ultimate liability for all
Tax-Related Items is and remains the Participant’s responsibility and may exceed
the amount actually withheld by the Company or the Employer. The Participant
further acknowledges that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant or vesting of the RSUs, the subsequent sale of Shares acquired pursuant to
such vesting and the receipt of any dividends and/or dividend equivalents; and
(2) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the RSUs to reduce or eliminate the Participant’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Participant is subject to Tax-Related Items in more than one
jurisdiction, the Participant acknowledges that the Company and/or the Employer
(or former Employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

(e)
Withholding Requirements. Prior to any relevant taxable or tax withholding
event, as applicable, the Participant agrees to make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related
Items. In this regard, the Participant authorizes the Company and/or the
Employer, or their respective agents, at the Company’s and/or the Employer’s
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following: (1) cash payment by the Participant to
the Company prior to the day of vesting of an amount that the Company will apply
to the required withholding; (2) withholding from the Participant’s wages or
other cash compensation paid to the Participant by the Company and/or the
Employer; (3) withholding from proceeds of the sale of Shares acquired upon
vesting/settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization); or (4) withholding in Shares to be issued upon settlement
of the RSUs. For the purposes of alternative (4) above, any Shares withheld
shall be credited for purposes of the withholding requirements at the Fair
Market Value of the Shares on the date that the tax withholding is determined.
Until such time as the Company provides notice to the contrary, it will collect
withholding for Tax-Related Items pursuant to alternative (3) above; provided,
however, that if such method (A)  cannot be processed by the broker or (B) the
Participant is subject to the Company’s Policy on Insider Trading and
Communications with the Public (the “Insider Trading Policy”), the sale of
Shares pursuant to alternative (3) is prohibited under the Insider Trading
Policy Public and the Participant has not entered in to an arrangement that is
intended to comply with the requirements of Rule 10b5-1(c)(1) of the Exchange
Act and that provides for the sale of all of the Shares subject to this
Agreement, the Company will instead collect withholding for Tax-Related Items
pursuant to alternative (4).



3

--------------------------------------------------------------------------------




The Company may withhold or account for Tax-Related Items by considering rates
of up to, but not exceeding, the maximum tax rates in the Participant’s
jurisdiction, in which case the Participant may receive a refund of any
over-withheld amount in cash and will have no entitlement to the Common Stock
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, the Participant is deemed to have been issued the
full number of Shares subject to the vested RSUs, notwithstanding that a number
of the Shares is held back solely for the purpose of paying the Tax-Related
Items.


Finally, the Participant agrees to pay to the Company or the Employer, including
through withholding from the Participant’s wages or other cash compensation paid
to the Participant by the Company and/or the Employer, any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of the Participant’s participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if the Participant
fails to comply with the Participant’s obligations in connection with the
Tax-Related Items.


4.
Forfeiture. Notwithstanding the Change in Control vesting as stated in Section
2(b) above, any unvested RSUs will be forfeited immediately, automatically and
without consideration upon a termination of the Participant’s Service
(regardless of the reason for such termination and whether or not later to be
found invalid or in breach of employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment agreement,
if any), including a Participant’s change in status from employee to consultant
or other personal service provider. Without limiting the generality of the
foregoing, the RSUs and the Shares (and any resulting proceeds) will continue to
be subject to Section 13 of the Plan.

5.
Adjustment to RSUs. In the event of any change with respect to the outstanding
Shares contemplated by Section 4.5 of the Plan, the RSUs may be adjusted in
accordance with Section 4.5 of the Plan.

6.
Nature of Grant. In accepting the RSUs, the Participant acknowledges,
understands and agrees that:

(a)
the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b)
the grant of the RSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;

(c)
all decisions with respect to future RSUs or other grants, if any, will be at
the sole discretion of the Company;



4

--------------------------------------------------------------------------------




(d)
the RSUs and the Participant’s participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or services
contract with the Company or any Subsidiary;

(e)
the Participant is voluntarily participating in the Plan;

(f)
the RSUs and the Shares subject to the RSUs are not intended to replace any
pension rights or compensation;

(g)
the RSUs and the Shares subject to the RSUs, and the income and value of same,
are not part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, holiday pay, long-service awards, pension or retirement or
welfare benefits or similar payments;

(h)
unless otherwise agreed with the Company, the RSUs and the Shares subject to the
RSUs, and the income and value of same, are not granted as consideration for, or
in connection with, the service the Participant may provide as a director of a
Subsidiary;

(i)
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;

(j)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the RSUs resulting from the termination of the Participant’s Service (for any
reason whatsoever whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any);

(k)
the following provision shall not apply to Participants in the state of
California: In consideration of the grant of the RSUs to which the Participant
is otherwise not entitled, the Participant irrevocably agrees never to institute
any claim against the Company or any of its Subsidiaries, waives his or her
ability, if any, to bring any such claim, and releases the Company and its
Subsidiaries from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, the Participant shall be deemed irrevocably to have agreed not to
pursue such claim and agrees to execute any and all documents necessary to
request dismissal or withdrawal of such claim; and

(l)
The following provision applies if the Participant is providing services outside
the United States: neither the Company nor any Subsidiary shall be liable for
any foreign exchange rate fluctuation between the Participant’s local currency
and the United States Dollar that may affect the value of the RSUs or of any
amounts due to the Participant pursuant to the settlement of the RSUs or the
subsequent sale of any Shares acquired upon settlement.



5

--------------------------------------------------------------------------------




7.
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
the Participant’s own personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action related to the
Plan.

8.
Restrictive Covenants. The Participant acknowledges and recognizes the highly
competitive nature of the businesses of the Company and its Affiliates and
accordingly agrees to the provisions of Appendix A to this Agreement (the
“Restrictive Covenants”). For the avoidance of doubt, the Restrictive Covenants
contained in this Agreement are in addition to, and not in lieu of, any other
restrictive covenants or similar covenants between the Participant and the
Company or any of its Affiliates.

9.
Data Privacy. The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement and any other RSU
grant materials by and among, as applicable, the Employer, the Company and its
Subsidiaries for the purpose of implementing, administering and managing the
Participant’s participation in the Plan.



The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address, email address and telephone number, date of
birth, passport, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.
  
The Participant understands that Data will be transferred to Fidelity Stock Plan
Services, LLC or any other broker selected by the Company, or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. The Participant understands that the recipients of the Data may be
located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than the Participant’s country. The Participant understands that the Participant
may request a list with the names and addresses of any potential recipients of
the Data by contacting the Participant’s local human resources representative.
The Participant authorizes the Company, Fidelity Stock Plan Services, LLC or any
other broker selected by the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purpose of implementing, administering and
managing the Participant’s participation in the Plan. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan. The


6

--------------------------------------------------------------------------------




Participant understands that the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Participant’s local human
resources representative. Further, the Participant understands that the
Participant is providing the consents herein on a purely voluntary basis. If the
Participant does not consent, or if the Participant later seeks to revoke the
Participant’s consent, the Participant’s Service with the Employer will not be
affected; the only consequence of refusing or withdrawing the Participant’s
consent is that the Company would not be able to grant RSUs or other equity
awards to the Participant or administer or maintain such awards. Therefore, the
Participant understands that refusing or withdrawing the Participant’s consent
may affect the Participant’s ability to participate in the Plan. For more
information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that the Participant may
contact the Participant’s local human resources representative.
10.
Language. If the Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

11.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

12.
Imposition of Other Requirements. The Company reserves the right to impose any
other requirements on the Participant’s participation in the Plan, on the RSUs
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

13.
Appendix. Notwithstanding any provisions in this Agreement, the RSUs shall be
subject to any special terms and conditions set forth in the Appendix B for the
Participant’s country. The Appendix B constitutes part of this Restricted Stock
Unit Agreement.



14.
Insider Trading Restrictions/Market Abuse Laws. The Participant acknowledges
that, depending on his or her country, the Participant may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions, which
may affect his or her ability to, directly or indirectly, acquire, sell, or
attempt to sell Shares or rights to Shares (e.g., RSUs) under the Plan during
such times as the Participant is considered to have “inside information”
regarding the Company (as defined by the laws in the applicable jurisdictions or
in the Participant’s country). Any restrictions under these laws or regulations
are separate from and in addition to any restrictions that may be imposed under
any applicable Company insider trading policy. The Participant is responsible
for ensuring compliance with any applicable restrictions and is advised to
consult his or her personal legal advisor on this matter.



7

--------------------------------------------------------------------------------




15.
Foreign Asset/Account Reporting; Exchange Controls. The Participant’s country
may have certain foreign asset and/or account reporting requirements and/or
exchange controls which may affect the Participant’s ability to acquire or hold
Shares under the Plan or cash received from participating in the Plan (including
from any dividends received or sale proceeds arising from the sale of Shares) in
a brokerage or bank account outside the Participant’s country. The Participant
may be required to report such accounts, assets or transactions to the tax or
other authorities in his or her country. The Participant also may be required to
repatriate sale proceeds or other funds received as a result of the
Participant’s participation in the Plan to his or her country through a
designated bank or broker and/or within a certain time after receipt. The
Participant acknowledges that it is his or her responsibility to be compliant
with such regulations, and the Participant is advised to consult his or her
personal legal advisor for any details.

16.
Miscellaneous Provisions.

(a)
Securities or Exchange Control Laws Requirements. No Shares will be issued or
transferred pursuant to this Agreement unless and until all then applicable
requirements imposed by federal and state securities and other securities or
exchange control laws, rules and regulations and by any regulatory agencies
having jurisdiction, and by any exchanges upon which the Shares may be listed,
have been fully met. As a condition precedent to the issuance of Shares pursuant
to this Agreement, the Company may require the Participant to take any
reasonable action to meet those requirements. The Committee may impose such
conditions on any Shares issuable pursuant to this Agreement as it may deem
advisable, including, without limitation, restrictions under the Securities Act
of 1933, as amended, under the requirements of any exchange upon which shares of
the same class are then listed and under any blue sky or other securities laws
applicable to those Shares.

(b)
Non­-Transferability. The RSUs and the rights and privileges conferred thereby
shall be non-transferrable except as provided by Section 15.3 of the Plan. Any
Shares delivered hereunder will be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such shares are listed, any applicable
federal, state or local laws and any agreement with, or policy of, the Company
or the Committee to which the Participant is a party or subject, and the
Committee may cause orders or designations to be placed upon any certificate(s)
or other document(s) delivered to the Participant, or on the books and records
of the Company’s transfer agent, to make appropriate reference to such
restrictions.

(c)
No Right to Continued Service. Nothing in this Agreement or the Plan confers
upon the Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Subsidiary employing or retaining the Participant) or of the
Participant, which rights are hereby expressly reserved by each, to terminate
his or her Service at any time and for any reason, with or without Cause.



8

--------------------------------------------------------------------------------




(d)
Notification. Any notification required by the terms of this Agreement will be
given by the Participant (i) in a writing addressed to the Company at its
principal executive office and will be deemed effective upon actual receipt when
delivered by personal delivery or by registered or certified mail, with postage
and fees prepaid, or (ii) by electronic transmission to the Company’s e-mail
address of the Company’s General Counsel and will be deemed effective upon
actual receipt. Any notification required by the terms of this Agreement will be
given by the Company (x) in a writing addressed to the address that the
Participant most recently provided to the Company and will be deemed effective
upon personal delivery or within three (3) days of deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid, or (y) by facsimile or electronic transmission to the Participant’s
primary work fax number or e-mail address (as applicable) and will be deemed
effective upon confirmation of receipt by the sender of such transmission.

(e)
Entire Agreement. This Agreement and the Plan constitute the entire agreement
between the parties hereto with regard to the subject matter of this Agreement.
This Agreement and the Plan supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter of this Agreement.

(f)
Waiver. No waiver of any breach or condition of this Agreement by the
Participant or any other Participant will be deemed to be a waiver of any other
or subsequent breach or condition whether of like or different nature.

(g)
Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s executor, personal representative(s),
distributees, administrator, permitted transferees, permitted assignees,
beneficiaries, and legatee(s), as applicable, whether or not any such person
will have become a party to this Agreement and have agreed in writing to be
joined herein and be bound by the terms hereof.

(h)
Severability. The provisions of this Agreement are severable, and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, then the remaining provisions will nevertheless be binding and
enforceable.

(i)
Amendment. Except as otherwise provided in the Plan, this Agreement will not be
amended unless the amendment is agreed to in writing by both the Participant and
the Company.

(j)
Choice of Law; Jurisdiction. This Agreement and all claims, causes of action or
proceedings (whether in contract, in tort, at law or otherwise) that may be
based upon, arise out of or relate to this Agreement will be governed by the
internal laws of the State of Delaware, excluding any conflicts or choice-of-law
rule or principle that might otherwise refer construction or interpretation of
this



9

--------------------------------------------------------------------------------




Agreement to the substantive law of another jurisdiction. The Participant and
each party to this Agreement agrees that it will bring all claims, causes of
action and proceedings (whether in contract, in tort, at law or otherwise) that
may be based upon, arise out of or be related to the Plan and this Agreement
exclusively in the Delaware Court of Chancery or, in the event (but only in the
event) that such court does not have subject matter jurisdiction over such
claim, cause of action or proceeding, exclusively in the United States District
Court for the District of Delaware (the “Chosen Court”), and hereby (i)
irrevocably submits to the exclusive jurisdiction of the Chosen Court, (ii)
waives any objection to laying venue in any such proceeding in the Chosen Court,
(iii) waives any objection that the Chosen Court is an inconvenient forum or
does not have jurisdiction over any party and (iv) agrees that service of
process upon such party in any such claim or cause of action will be effective
if notice is given in accordance with this Agreement.
(k)
Signature in Counterparts. This Agreement may be signed in counterparts,
manually or electronically, each of which will be an original, with the same
effect as if the signatures to each were upon the same instrument.

(l)
IRC Section 409A. This Section 16(l) applies only to Participants who are U.S.
taxpayers.

Anything in this Agreement to the contrary notwithstanding, no RSUs that are
settled as a result of the Participant’s termination of employment under Section
2(b) hereof that are non-qualified deferred compensation subject to Section 409A
of the Code shall be settled unless the Participant experiences a “separation
from service,” within the meaning of the Code (“Separation from Service”) or, in
the case of a settlement event that is made upon a Change in Control, the Change
in Control is a “change in control event” (within the meaning of the Treasury
Regulations promulgated under Section 409A of the Code (“409A CIC Event”). Any
such RSUs that are non-qualified deferred compensation subject to Section 409A,
shall be settled, as applicable, within 60 days of the Separation from Service
or 409A CIC Event, provided that if the Change in Control is not a 409A CIC
Event,  the RSUs shall be settled on the 120th day following the Separation from
Service. If the Participant is a “specified employee” within the meaning of
Section 409A of the Code as of the date of the Separation from Service (as
determined in accordance with the methodology established by the Company as in
effect on the Date of Termination), any RSUs that are non-qualified deferred
compensation that are payable upon a Separation from Service shall instead be
settled on the first business day that is after the earlier of (i) the date that
is six months following the date of the Participant’s Separation from Service or
(ii) the date of the Participant’s death, to the extent such delayed payment is
otherwise required in order to avoid a prohibited distribution under Section
409A(a)(2) of the Code, or any successor provision thereto.
(m)
Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and



10

--------------------------------------------------------------------------------




provisions of the Plan and this Agreement, and accepts the RSUs subject to all
of the terms and conditions of the Plan and this Agreement. In the event of a
conflict between any term or provision contained in this Agreement and a term or
provision of the Plan, the applicable term and provision of the Plan will govern
and prevail.
[Signature page follows.]




11

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Company and the Participant have executed this Global
Restricted Stock Unit Award Agreement and any appendices thereto as of the date
first written above.


PARTICIPANT                    INC RESEARCH HOLDINGS, INC.




By:    /s/ Alistair Macdonald
Name: Alistair Macdonald    
Title:    Chief Executive Officer




[Electronic Signature]                 
______________________________            
Participant Signature                    
Name: [Participant Name]
Acceptance Date: [Acceptance Date]






[Signature Page – Global Restricted Stock Unit Award Agreement]
12
        

--------------------------------------------------------------------------------






APPENDIX A
RESTRICTIVE COVENANTS AGREEMENT


1.    Definitions. Capitalized terms not otherwise defined in this Restrictive
Covenant Agreement (“RCA”) shall have the same meanings as set forth in the INC
Research Holdings, Inc. 2014 Equity Incentive Plan, As Amended and Restated, and
the Global Restricted Stock Unit Award Agreement (including the Appendix B and
any other appendix attached thereto). The following terms shall have the
following meanings for the purposes of this RCA:
(a)    The “Termination Date” means the last day of the Participant’s employment
by the Company or any of its Subsidiaries.
(b)    The “Non-Solicit Restricted Period” means the period commencing on the
Termination Date and ending twelve (12) months after the Termination Date.
(c)    The “Non-Compete Restricted Period” means the period commencing on the
Termination Date and ending six (6) months after the Termination Date.
(d)    “Company Customer” means a person or entity for whom the Company or any
of its Subsidiaries was providing services either at the time of, or at any time
within the twelve (12) months preceding the Termination Date, and for whom the
Participant carried out or oversaw a material business responsibility during
said twelve (12) month period or about whom the Participant had exposure to or
received Confidential Information as a result of the Participant’s employment
with the Company or an of its Subsidiaries that if disclosed or used by the
Participant or any person or entity Competitive with the Company (as defined
below) would provide an unfair competitive advantage with respect to the
business of the Company.
(e)    “Prospective Customer” means a person or entity (i) that the Participant
contacted for the purpose of soliciting business on behalf of the Company or any
of its Subsidiaries during the twelve (12) months preceding the Termination
Date; or (ii) to which the Company or any of its Subsidiaries had submitted a
bid or proposal for services during the twelve (12) months preceding the
Termination Date, and in which bid or proposal the Participant was involved in
any material respect.
(f)    The term “Company Employee” means any person who is an employee of or
consultant to the Company or any of its Subsidiaries as of the Termination Date.
(g)    “Competitive with the Company” means engaged in the business of providing
contract research organization (CRO) services to pharmaceutical, biotechnology,
or biomedical companies.
(h)    “Restricted Services” means services that are the same or substantially
similar to the services the Participant provided to the Company or any of its
Subsidiaries at the time of, or in the twelve (12) months preceding, the
Termination Date.


A-1
        

--------------------------------------------------------------------------------





(i)    The “Restricted Area” means the following geographical areas: (i) any
city, metropolitan area, county (or similar political subdivision in foreign
countries) in which the Participant personally provided material services
in-person (not by telephone or internet) on behalf of the Company during the
twelve (12) months prior to the Termination Date; (ii) within a 60-mile radius
of the location(s) where the Participant had an office during the twelve (12)
months prior to the Termination Date; (iii) within a 60 mile radius of Raleigh,
North Carolina; and (iv) any city, metropolitan area, county (or similar
political subdivision in foreign countries) in which the Company on any of its
Subsidiaries is located or does or did business, during the twelve (12) months
prior to the Termination Date.
(j)    “Confidential Information” means any confidential or proprietary
information belonging to the Company or of its Subsidiaries, including, but not
limited to, all trade secrets, patent applications, scientific data, formulation
information, inventions, processes, formulas, systems, computer programs, plans,
programs, studies, techniques, critical business information such as drug
products in development, business strategies and models, product launch plans,
CRO relationships, regulatory submissions, technology used by or the therapeutic
focus of the Company or any of its Subsidiaries, clinical information,
methodologies, standard operating procedures, operational documents (such as
batch records), technology used by the Company or any of its Subsidiaries,
marketing and certain financial information calculations, budgets, bids,
internal policies and procedures, organization, business plans, analysis,
forecasts, billing practices, pricing information and strategies, promotional
material, service offering strategies, marketing plans and ideas, the identities
or other information about customers, sponsor, customer or client lists,
suppliers and business partners (current and prospective), the terms of current
and pending deals, sales data, and sales projections, research, research
proposals, study protocols, coding devices, unpublished results and reports,
meeting minutes and notes, monthly and other periodic reports, contact and other
information regarding suppliers, vendors and consultants, and regulatory and
legal correspondence, whether or not patentable or copyrightable and whether in
tangible or other form, including all documents and records, whether printed,
typed, handwritten, videotaped, transmitted or transcribed on data files or on
any other type of media, whether or not labeled or identified as confidential
and proprietary. Notwithstanding the foregoing, the term “Confidential
Information” shall not include information which (i) is already known to the
Participant prior to its disclosure to the Participant by the Company; (ii) is
or becomes generally available to the public through no wrongful act of any
person; (iii) is at the time of disclosure part of the public knowledge or
literature through no wrongful action by the Participant; or (iv) is received by
the Participant from a third party without restriction and without any wrongful
conduct on the part of such third party relating to such disclosure. The
Participant acknowledges and agrees that the Confidential Information he/she
obtains or becomes aware of as a result of his/her employment with the Company
or any of its Subsidiaries is not generally known or available to the general
public, but has been developed, compiled or acquired by the Company at its great
effort and expense and that the Participant is required to protect and not
disclose such information.
(l)     “Subsidiaries” means any corporation, partnership, limited liability
company, joint venture, association, public or private limited company or other
business entity at least 50% of the outstanding voting stock or voting interests
of which is at the time owned or controlled, directly or indirectly, by the
Company.


A-2
        

--------------------------------------------------------------------------------





2.    Non-Solicitation of Customers and Employees. The Participant hereby agrees
that so long as he or she is employed by the Company or any of its Subsidiaries,
and during the Non-Solicit Restricted Period, the Participant will not, on the
Participant’s own behalf, nor as an officer, director, stockholder, partner,
associate, employee, owner, executive, consultant or otherwise on behalf of any
person, firm, partnership, corporation, or other entity:
(a)    Solicit, induce, influence or attempt to solicit, induce or influence any
Company Customer to (i) cease doing business in whole or in part with the
Company or any of its Subsidiaries, or (ii) do business with any other person or
entity that is Competitive with the Company;
(b)    Solicit, induce, or attempt to induce any Prospective Customer to (i) not
begin doing business with the Company or any of its Affiliates, (ii) cease doing
business in whole or in part with the Company or any of its Affiliates, or (iii)
do business with any person or entity that is Competitive with the Company;
(c)    Interfere with, disrupt or attempt to interfere with or disrupt the
relationship, contractual or otherwise, between the Company or any of its
Subsidiaries and any supplier, vendor, distributor, lessor, lessee, or licensor
that transacts business with the Company of any of its Subsidiaries; or
(d)    Encourage, entice, induce or suggest that any Company Employee terminate
or alter his/her employment or relationship with the Company or any of its
Subsidiaries for the benefit of any person or entity other than the Company.
3.    Non-Competition.
(a)    The Participant hereby agrees that so long as he or she is employed by
the Company or any of its Subsidiaries, and during the Non-Compete Restricted
Period, within the Restricted Area, the Participant will not for the
Participant’s own behalf or for any other person or entity provide the
Restricted Services for any person or entity that is Competitive with the
Company.
(b)    Notwithstanding the foregoing, the Participant’s ownership, directly or
indirectly, of not more than one percent (1%) of the issued and outstanding
stock of a corporation the shares of which are regularly traded on a national
securities exchange or in the over-the-counter market shall not violate this
Section.
4.    Business Opportunities. The Participant, while he or she is employed by
the Company and its Subsidiaries, agrees to offer or otherwise make known or
available to the Company or any Subsidiary, as directed by the Company and
without additional compensation or consideration, any business prospects,
contracts or other business opportunities that he or she may discover, find,
develop or otherwise have available to him or her in any field in which the




A-3
        

--------------------------------------------------------------------------------





Company or any of its Subsidiaries is engaged, and further agrees that any such
prospects, contracts or other business opportunities shall be the property of
the Company.


5.    Confidentiality. The Participant acknowledges that during his or her
employment with the Company, he or she has and will necessarily become informed
of, and have access to, the Confidential Information of the Company, and that
the Confidential Information, even though it may be contributed, developed or
acquired in whole or in part by the Participant is the Company’s exclusive
property to be held by the Participant in trust and solely for the Company’s
benefit. Accordingly, except as required by law, the Participant shall not, at
any time, either during or subsequent to his or her employment, as applicable,
use, reveal, report, publish, copy, transcribe, transfer or otherwise disclose
to any person, corporation or other entity, any of the Confidential Information
without the prior written consent of the Company, except to responsible officers
and employees of the Company and its Subsidiaries and other responsible persons
who are in a contractual or fiduciary relationship with the Company or one of
its Subsidiaries and except for information that legally and legitimately is or
becomes of general public knowledge from authorized sources other than the
Participant. The Participant also agrees and understands that the Participant’s
duties and obligations under any confidentiality and non-disclosure agreement
signed in connection with the Participant’s employment with the Company,
including the Confidentiality and Non-Solicitation Agreement, (collectively, the
“Confidentiality Agreement”) will remain in full force and effect in accordance
with its terms, and that a breach of the Confidentiality Agreement will also
constitute a breach of this present RCA. To the extent the terms of the
Confidentiality Agreement are inconsistent with the terms of this RCA, the
provisions of this RCA will control.
6.    Termination. Either party may terminate the employment relationship for
any reason at any time upon giving the other party thirty (30) days prior
written notice. The Company may, in its discretion, relieve the Participant of
some or all of his/her duties during all or a part of such notice period.
Subject to the forgoing notice obligation, the Participant’s employment with the
Company shall remain at will.
7.    Return of Company Property. By no later than the Termination Date, the
Participant shall promptly deliver to the Company all property and possessions
of the Company and its Subsidiaries, including all drawings, manuals, letters,
notes, notebooks, reports, copies, deliverables containing Confidential
Information and all other materials relating to the Company and any of its
Subsidiaries’ business that are in the Participant’s possession or control.


8.    Governing Law, Forum and Jury Waiver. This RCA and all disputes, claims or
controversies arising out of or related to this RCA, shall be governed by the
laws of the State of North Carolina without regard for reference to any choice
or conflict of law principles of any jurisdiction. The parties agree that any
action or proceeding with respect to this RCA or the Participant’s employment
with the Company shall be brought exclusively in the state or federal courts in
the State of North Carolina, and the Participant voluntarily submits to the
exclusive jurisdiction over the Participant’s person by a court of competent
jurisdiction located within the State of North Carolina. The parties hereby
irrevocably waive any objection they may now or hereafter have to the laying of
venue of any such action in the State of North Carolina, and


A-4
        

--------------------------------------------------------------------------------





further irrevocably waive any claim they may now or hereafter have that any such
action brought in said court(s) has been brought in an inconvenient forum. The
parties hereby knowingly and expressly waive their right to a jury trial for any
claim relating to his/her/its rights or obligations under this RCA.


9.    Amendment, Modification or Waiver. This RCA may not be changed orally, and
no provision of this RCA may be amended or modified unless such amendment or
modification is in writing, signed by the Participant and by a duly authorized
officer of the Company. No act or failure to act by the Company will waive any
right, condition or provision contained herein. Any waiver by the Company must
be in writing and signed by a duly authorized officer of the Company to be
effective.


10.    Severability. In case any one or more of the provisions contained in this
RCA shall, for any reason, be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this RCA, but this RCA shall be construed as if such
invalid, illegal, or other unenforceable provision had never been contained
herein. If, moreover, any one or more of the provisions contained in this RCA
shall for any reason be held to be excessively broad as to duration,
geographical scope or subject, it shall be construed by limiting it and reducing
it so as to be enforceable to the extent compatible with applicable law as it
shall then appear.


11.    Miscellaneous.


(a)    The Participant’s and the Company’s obligations hereunder shall continue
in full force and effect in the event that the Participant’s job title,
responsibilities, work location or other conditions of his/her employment with
the Company change subsequent to the execution of the RCA, without the need to
execute a new RCA.


(b)    In the event that the Participant breaches any of the provisions of
Sections 2 or 3 of this RCA, to the extent permitted by law, the Non-Compete or
Non-Solicit Restricted Period (as applicable) shall be tolled until such breach
has been duly cured, it being the intent of the parties that such period shall
be extended by any period of time in which the Participant is in violation of
such sections.


(c)    The Participant agrees to provide a copy of Section 1 through 5 of this
RCA to any subsequent employers or prospective employers during the applicable
period of restriction (including but not limited to the Non-Solicit Restricted
Period and the Non-Compete Restricted Period). The Participant specifically
authorizes the Company to notify any subsequent employers or prospective
employers of the Participant of the restrictions on the Participant contained in
this RCA and of any concerns the Company may have about actual or possible
conduct by the Participant that may be in breach of this RCA the Participant
agrees to promptly notify the Company of any offers to perform services, any
engagements to provide services, and/or actual work of any kind, whether as an
individual, proprietor, partner, stockholder, officer, employee, director,
consultant, joint venturer, investor, lender, or in any other capacity
whatsoever during the period of his/her employment by the Company or any of its
Subsidiaries


A-5
        

--------------------------------------------------------------------------------





and during the Non-Solicit Restricted Period and the Non-Compete Restricted
Period. Such notice must be provided prior to the commencement of any such
services or work.


(d)    The rights and remedies of the parties under this RCA are cumulative (not
alternative) and in addition to all other rights and remedies available to such
parties at law, in equity, by contract or otherwise




A-6
        

--------------------------------------------------------------------------------






APPENDIX B
INC RESEARCH HOLDINGS, INC.
2014 Equity Incentive Plan, As Amended and Restated
Global Restricted Stock Unit Award Agreement


Country-Specific Terms and Conditions


Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the INC Research Holdings, Inc. 2014 Equity Incentive
Plan, As Amended and Restated, and the Global Restricted Stock Unit Award
Agreement.
Terms and Conditions
This Appendix B includes additional terms and conditions that govern the RSUs
granted to the Participant if the Participant resides and/or works in a country
listed below. If the Participant moves to another country after receiving the
grant of the RSUs, the Company will, in its discretion, determine the extent to
which the terms and conditions herein will be applicable to the Participant.
Notifications
This Appendix B also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of November 2016. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information in this Appendix B as the only source of information
relating to the consequences of the Participant’s participation in the Plan
because the information may be out of date at the time that the RSUs vest or the
Participant sells Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to the Participant’s situation.
Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she is currently residing and/or working (or if the
Participant is considered as such for local law purposes), the information
contained herein may not be applicable to the Participant in the same manner.
ARGENTINA
Terms and Conditions
Nature of Grant. This provision supplements Section 6 of the Global Restricted
Stock Unit Award Agreement:


B-1


        

--------------------------------------------------------------------------------





The RSUs are an extraordinary benefit, which for labor law purposes (e.g.
thirteenth month salary, Christmas bonuses, or similar payments) are valued at
the fair market value of the Shares on the date of vesting, when the Shares are
delivered to the Participant. A portion of such value may be deducted, to be
taken into account for thirteenth month salary purposes as of the month in which
the vesting occurs if required under local law.
Notifications
Securities Law Information. Shares of the Company are not publicly offered or
listed on any stock exchange in Argentina. The offer is private and not subject
to the supervision of any Argentine governmental authority.
Exchange Control Information. If the Participant transfers proceeds from the
sale of Shares or the receipt of any dividends into Argentina, the Participant
may be required to deposit a portion of the proceeds into a non-interest bearing
account in Argentina for 365 days unless certain conditions are met. The
Argentine bank handling the transaction may request certain documentation in
connection with the Participant’s request to transfer proceeds into Argentina,
including evidence of the sale or dividend payment and proof of the source of
the funds used to acquire the Shares.
Please note that exchange control regulations in Argentina are subject to
frequent change and it is the Participant’s responsibility to comply with these
regulations. The Participant should consult with the Participant’s personal
legal advisor regarding any exchange control obligations the Participant may
have in connection with participation in the Plan.
Foreign Asset/Account Reporting Information. The Participation must report
holdings of any equity interest in a foreign company (e.g., Shares acquired
under the Plan) on his or her annual tax return each year.
AUSTRALIA
Notifications
Securities Information. If the Participant acquires Shares pursuant to the RSUs
and he or she offers the Shares for sale to a person or entity resident in
Australia, then the offer may be subject to disclosure requirements under
Australian law. The Participant should obtain legal advice on his or her
disclosure obligations prior to making any such offer.
Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding AUD 10,000 and for international fund transfers. The
Australian bank assisting with the transaction will file the report for the
Participant. If there is no Australian bank involved in the transfer, the
Participant will be required to file the report.


B-2


        

--------------------------------------------------------------------------------





CANADA
Terms and Conditions
RSUs Settled in Shares Only. Notwithstanding any discretion contained in the
Plan, or any provision in this Global Restricted Stock Unit Award Agreement to
the contrary, RSUs granted to employees in Canada shall be settled in Shares
only and do not provide any right for the Participant to receive a cash payment.
The following terms and conditions apply to residents of Quebec:
Language Consent. The parties acknowledge that it is their express wish that
this Global Restricted Stock Unit Award Agreement, as well as all documents,
notices and legal proceedings entered into, given or instituted pursuant hereto
or relating directly or indirectly hereto, be provided to them in English.
Consentement Relatif à la Langue Utilisée. Les parties reconnaissent avoir
expressément souhaité que la présente convention («Agreement»), ainsi que tous
les documents exécutés, avis donnés et procédures judiciaries intentées, en
vertu de, ou liés directement ou indirectement à la présente convention, soient
rédigés en langue anglaise.
Data Privacy. This provision supplements Section 9 of the Global Restricted
Stock Unit Award Agreement:
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company, its Subsidiaries and any stock
plan service provider that may be selected by the Company to assist with the
Plan to disclose and discuss the Plan with their respective advisors. The
Participant further authorizes the Company and its Subsidiaries to record such
information and to keep such information in the Participant’s employee file.
Notifications
Securities Law Information. The Participant is permitted to sell Shares acquired
under the Plan through a broker acceptable to the Company, provided the resale
of Shares acquired under the Plan takes place outside of Canada through the
facilities of a stock exchange on which the Shares are listed. The Shares are
currently listed on the NASDAQ Global Select Market.
Foreign Asset/Account Reporting Information. Canadian residents are required to
report foreign property, including Shares and rights to receive Shares (e.g.
RSUs granted or Shares acquired under the Plan) in a non-Canadian company, on
Form T1135 (Foreign Income Verification Statement), on an annual basis, if the
total cost of the individual’s foreign property exceeds C$100,000 at any time
during the year. Thus, if the C$100,000 cost threshold is exceeded by other
foreign property held by the individual, RSUs must be reported. Such RSUs may be
reported at a nil cost.


B-3


        

--------------------------------------------------------------------------------





For purposes of the reporting, Shares acquired under the Plan may be reported at
their adjusted cost bases. The adjusted cost basis of a Share is generally equal
to the fair market value of such Share at the time of acquisition; however, if
the individual owns other Shares (e.g., acquired under other circumstances or at
another time), the adjusted cost basis may be different.
The Participant is advised to consult his or her personal tax advisor to
determine the Participant’s exact reporting requirements in this regard.
GREECE
There are no country-specific provisions for Greece.
JAPAN
Notifications
Foreign Asset/Account Reporting Information. Japanese residents are required to
report details of any assets held outside of Japan as of December 31 (including
Shares), to the extent such assets have a total net fair market value exceeding
¥50,000,000. Such report will be due by March 15 each year. If applicable, the
Participant is responsible for complying with this reporting obligation. The
Participant should with consult his or her personal financial advisor in this
regard.
POLAND
Terms and Conditions
Consent to Receive Information in English. By accepting the RSUs, the
Participant confirms having read and understood the Plan and the Global
Restricted Stock Unit Award Agreement, including any appendices thereto, which
were provided in the English language. The Participant accepts the terms of
these documents accordingly.
Notifications
Exchange Control Information. If the Participant holds foreign securities
(including Shares) and maintains such securities in an account abroad, he or she
may be required to file certain reports with the National Bank of Poland.
Specifically, if the value of the Participant’s securities and cash held in an
account abroad (when combined with all other assets held abroad) exceeds PLN7
million, he or she must file reports with the National Bank of Poland regarding
any transactions and the balances of the foreign accounts on a quarterly basis.
Such reports are filed on special forms available on the website of the National
Bank of Poland. Additionally, any funds transfer by a Polish resident into or
out of Poland in excess of a specified threshold (currently €15,000) must be
effected through a bank in Poland. Polish residents are required to store all
documents related to any foreign exchange transactions for a period of five
years.
SERBIA
Notifications


B-4


        

--------------------------------------------------------------------------------





Securities Law Information. The grant of RSUs and the issuance of any Shares are
not subject to the regulations concerning public offers and private placements
under the Law on Capital Markets.
Exchange Control Information. Pursuant to the Law on Foreign Exchange
Transactions, the Participant is permitted to acquire Shares under the Plan, but
a report may need to be made of the acquisition of such Shares, the value of the
Shares upon vesting, and, on a quarterly basis, any changes in the value of the
Shares. An exemption from this reporting obligation may apply if the Shares are
acquired for no consideration. As the exchange control regulations in Serbia may
change without notice, the Participant should consult with his or her personal
advisor with respect to all applicable reporting obligations.
SINGAPORE
Notifications
Securities Law Notification. The grant of the RSUs is being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”) under which it is exempt from the
prospectus and registration requirements and is not made with a view to the
underlying Shares being subsequently offered for sale to any other party. The
Plan has not been lodged or registered as a prospectus with the Monetary
Authority of Singapore. The Participant should note that the RSUs are subject to
section 257 of the SFA and the Participant will not be able to make any
subsequent sale of the Shares in Singapore, or any offer of such subsequent sale
of the Shares in Singapore, unless such sale or offer is made (i) after 6 months
from the Grant Date or (ii) pursuant to the exemptions under Part XIII Division
(1) Subdivision (4) (other than section 280) of the SFA.
Director Notification Requirement. If the Participant is the Chief Executive
Officer (“CEO”), a director, associate director or shadow director of a
Singapore Subsidiary, the Participant is subject to certain notification
requirements under the Singapore Companies Act, regardless of whether the
Participant is a Singapore resident or employed in Singapore. Among these
requirements is the obligation to notify the Singapore Subsidiary in writing
when the Participant receives or disposes of an interest (e.g., RSUs, Shares) in
the Company or a Subsidiary. These notifications must be made within two (2)
business days of acquiring or disposing of any interest in the Company or any
Subsidiary or within two (2) business days of becoming the CEO, a director,
associate director or shadow director if such an interest exists at that time.
UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes. The following provisions supplement Section 3 of the
Global Restricted Stock Unit Award Agreement:
________________________
1 A shadow director is an individual who is not on the board of directors of the
Singapore Subsidiary but who has sufficient control such that the board of
directors of the Singapore Subsidiary acts in accordance with the directions or
instructions of the individual.


B-5


        

--------------------------------------------------------------------------------





If payment or withholding of the income tax due is not made within ninety (90)
days of the end of the tax year in which the event giving rise to the liability
occurs or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any
uncollected income tax will constitute a loan owed by the Participant to the
Company or the Employer, effective on the Due Date. The Participant agrees that
the loan will bear interest at the then-current Official Rate of Her Majesty’s
Revenue and Customs (“HMRC”), it will be immediately due and repayable, and the
Company or the Employer may recover it at any time thereafter by any of the
means referred to in the Plan or in Section 3 of the Global Restricted Stock
Unit Award Agreement.
Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Company (within the meaning of Section 13(k) of the Exchange
Act), he or she will not be eligible for such a loan to cover the income tax due
as described above. In the event that the Participant is such a director or
executive officer and the income tax is not collected from or paid by the
Participant by the Due Date, the amount of any uncollected income tax may
constitute a benefit to the Participant on which additional income tax and
national insurance contributions may be payable. The Participant is responsible
for reporting and paying any income tax due on this additional benefit directly
to HMRC under the self-assessment regime. The Participant is responsible for
reimbursing the Company or the Employer (as applicable) for the value of any
employee national insurance contributions due on this additional benefit and
acknowledges that the Company or the Employer may recover such amount from him
or her by any of the means referred to in Plan or in Section 3 of the Global
Restricted Stock Unit Award Agreement.




B-6


        

--------------------------------------------------------------------------------






APPENDIX C
INC RESEARCH HOLDINGS, INC.
2014 Equity Incentive Plan, As Amended and Restated
Global Restricted Stock Unit Award Agreement


Special Provisions for Executive Officers
The provisions in this Appendix C apply only to the Chief Executive Officer and
the Eligible Executives. “Eligible Executive” shall have the same meaning as
defined in the Severance Plan (as defined below).
1.
Involuntary Termination in connection with Change in Control.

This provision replaces Section 2(b) of the Restricted Stock Unit Agreement for
the Eligible Executives:


(i)
The RSUs will become fully vested immediately upon the Eligible Executive’s
termination of Service in the event that (A) the Eligible Executive’s Service is
terminated by the Company for any reason other than Cause, death or Disability
or (B) the Eligible Executive resigns for Good Reason, in each case, at the time
of, or during the period commencing on the date three (3) months prior to a
Change in Control and ending twenty-four (24) months following such Change in
Control.



(ii)
As used in this Agreement, “Cause,” “Change in Control,” and “Good Reason” shall
have the meanings ascribed to such terms in the INC Research Holdings, Inc.
Executive Severance Plan (the “Severance Plan”).



(iii)
This Section 2(b) shall be interpreted consistently with the provisions of the
Severance Plan to give effect to the benefits intended to be provided under the
Severance Plan. Further, the vesting acceleration benefits provided under this
Section 2(b) shall be subject to the conditions set forth in the Severance Plan.



(iv)
Any vesting acceleration provisions contemplated under this Section 2(b) shall
be subject to the limitations provided in Section 5.5 of the Plan.

Any RSUs that vest pursuant to this Section 2(b) shall be settled within the
period and subject to the conditions provided in the Severance Plan.


2.
Restrictive Covenants

Section 8 of the Global Restricted Stock Unit Agreement and Appendix A shall not
apply to the Chief Executive Officer or the Eligible Executives.


C-1
        